internal_revenue_service department of the treasury number release date index number 7702-dollar_figure washington dc person to contact telephone number refer reply to plr-113633-00 cc fip b4 date date date a taxpayer b taxpayer c date d parent e parent f number g number h number i number j number k number l number m number n number o number p date q number r number s dear this is in reply to your letter dated date a in which you requested a ruling on behalf of taxpayers b and c with respect to number r contracts the policies intended to meet the definition of a life_insurance_contract under sec_7702 of the internal_revenue_code specifically taxpayer asks for a waiver of a reasonable error under sec_7702 such that the policies will be treated as life_insurance contracts for federal tax purposes taxpayer b is a stock_life_insurance_company as defined by sec_816 and is subject_to taxation under part i of subchapter_l of the code prior to date d the predecessors to taxpayers b and c were members of a controlled_group that filed a consolidated tax_return with parent e at that time taxpayer b’s predecessor owned all of the stock of the predecessor to taxpayer c also a stock_life_insurance_company on date d taxpayer b’s predecessor was merged into a subsidiary of parent f from date d until date q when both were merged into pre-existing parent f subsidiaries the predecessors to both taxpayers b and c were members of the consolidated_group of which parent f is the parent_corporation on date q the predecessors to taxpayers b and c were each merged into subsidiaries of parent f taxpayers b and c are hereafter jointly referred to as taxpayer without reference to their changing ownership structure after the initial merger of taxpayer into parent f’s subsidiary parent f began converting all taxpayer policy data to its own computerized compliance testing system the conversion process disclosed that some of taxpayer policies are not in compliance with the requirements of sec_7702 of the number r policies proposed for waiver of errors one was issued by taxpayer c while the remaining policies were issued by taxpayer b taxpayer represents that all number r policies are life_insurance contracts under the laws of the states or other jurisdictions in which they are issued further if the requested ruling is granted taxpayer represents that the policies will satisfy the guideline_premium_limitation test of sec_7702 and the cash_value_corridor_test of sec_7702 the errors causing the failures to meet the definition of a life_insurance_contract all occurred during the period that taxpayer was a subsidiary of parent e prior taxpayer’s acquisition by parent f in the case of number g policies data was incorrectly entered into the computerized testing system specifically despite instructions to the contrary and oversight procedures to implement the testing system individuals used the higher guideline_premium_limitation as of the date of a policy modification rather than using the original guideline_premium_limitation from the date_of_issue to the date of change had the data been properly inputted the testing system would have reported the payment of future excess premiums so that refunds could have been timely made in another number h cases the policy calculations required the use of one loading charge if the premium was below a target level and a different lower rate if the premium paid was a higher amount because of this complexity compliance was performed manually using the incorrect higher loads produced a higher guideline_premium_limitation and therefore did not result in the compliance system identifying excess premiums when paid in number h instances incorrect data relating to this loading feature was used for the manual computation and was then entered into the computerized compliance system taxpayer had in place instructions and oversight procedures to require that the correct loads be input but for the failures of taxpayer personnel to perform their duties as required by company procedure the testing system would have reported the payment of future excess premiums so that refunds could have been timely made number i policies were issued prior to the effective date of sec_7702 when changes occurred that required that a policy be treated as having been issued under sec_7702 taxpayer personnel had to collect the initial calculations manually before the data was input into the computerized system in number i instances incorrect data was used in that manual system resulting in errors in the computerized system once the manual data was input in an additional number j instances taxpayer personnel failed to input data according to the rules applicable under sec_7702 as instructed but rather continued to input data according to the rules applicable prior to the effective date of sec_7702 had taxpayer personnel input the data as instructed into the manual system the computerized system would have reported the payment of future excess premiums so that refunds could have been timely made a separate group of number k policies involved data input errors that resulted in an improper calculation in number l instances personnel incorrectly used the premium due_date rather than the date of receipt of the premiums to test the policies in cases where the policies were at or near the guideline_premium_limitation this error resulted in excess premiums that were not detected in number m instances the wrong codes for the policy features were entered into the computerized compliance system producing erroneous results so that the failures of the contract to comply with sec_7702 was not timely detected in number n instances personnel failed to take action upon a computer warning as should have been done under taxpayer’s normal procedures had it not been for these errors taxpayer’s instructions and oversight procedures under its compliance system would have ensured compliance with another number o policies taxpayer’s compliance system did report the payment of excess premiums furthermore taxpayer had in place procedures requiring either refund of excess premiums within days of receipt or an increase in policy face value within the same period nonetheless personnel responsible for implementing these procedures by performing manual tasks failed to do so in number p instances but for the failure of personnel to perform these tasks the excess premiums would have been refunded or death_benefit increased in a timely manner finally with respect to number p of the policies a difference in the rounding conventions used by taxpayer’s prior compliance system while in the consolidated_group with parent e and that used for the insurance subsidiaries of parent f resulted in a determination that the number p policies failed sec_7702 the errors produced necessary refund amounts of less than a dollar for each policy without the different rounding conventions used by taxpayer’s two parents these number p policies would not have failed sec_7702 provides a statutory definition that a life_insurance_policy must meet to be treated as a life_insurance_contract for federal tax purposes more specifically a contract must be a life_insurance_contract under applicable law and must also meet either of two alternative tests the cash_value_accumulation_test of sec_7702 or the guideline premium and cash_value_corridor_test of sec_7702 and b sec_7702 applies to contracts issued after date sec_7702 provides that if a taxpayer establishes to the satisfaction of the secretary_of_the_treasury that the requirements of sec_7702 were not satisfied due to reasonable error and reasonable steps are being taken to remedy the error the secretary may waive the failure to satisfy such requirements the legislative_history for the deficit_reduction_act_of_1984 pub law in its discussion of the computational rules under sec_7702 includes the following with respect to permissible rounding differences finally it was understood that in computing actual cash surrender values that rounding differences or other computational variations could produce minor variations in results for example it has been standard practice for most companies to round all cash values up to the next whole dollar per thousand of face amounts this simplifies displays and assures compliance with minimum nonforfeiture standards under state law thus it is expected that in addition to the application of the above described computational rules reasonable approximations eg dollar_figure per dollar_figure of face_amount in the calculation of the net_single_premium or the guideline premiums will be permitted joint_committee on taxation staff general explanation of the revenue provisions of the deficit_reduction_act_of_1984 98th cong 2d sess under the facts submitted and representations made in the absence of regulations and in light of the legislative_history the rounding errors related to number p of the policies are deemed to satisfy the requirements of sec_7702 further the conversion to taxpayer’s new parent’s software programs have been completed and no further discrepancies should occur under the facts submitted and representations made the failure of number s policies to satisfy the requirements of sec_7702 is due to reasonable error as the excess premiums_paid were the result of clerical_error in the manual computation of the guideline premium limitations of sec_7702 or were the result of data input errors taxpayer had procedures existing at that time that if properly followed would have resulted in the policies complying with the statute further taxpayer will within days of receipt of this ruling refund the excess premium with interest as of the date of refund which is a reasonable step to remedy the failure of the policies to satisfy the requirements of sec_7702 also taxpayer has in place automated procedures designed to prevent future noncompliance accordingly based on the information submitted it is held that the failure of the policies to satisfy the requirements of sec_7702 is waived pursuant to sec_7702 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours donald j drees jr senior technician reviewer branch office of associate chief_counsel financial institutions products
